Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because word counts exceed 150 as well as for not filing in a separate sheet having abstract only.  Corrections are required.  See MPEP § 608.01(b).

Drawings
 The drawings are objected to because drawings (Fig 1 & Fig 3) contain blank boxes and numbers. Applicant is required to supply a suitable legend/labels to name these blank boxes along with numbers (only numbers are not sufficient to read these 
The following are direct quotations of 37 CFR 1.84(n), (o), repeated below:(n)     Symbols. Graphical drawing symbols may be used for conventional elements   
when appropriate. The elements for which such symbols and   labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
(o)      Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

Claim Objection
	Claim 5 is objected to as it recites “if a session over the radio accesses lasts longer than a threshold,” in the claim body. As recited it is not clear what type of threshold the limitation is referring to. Examiner for the purpose of examination assumed to be “ time duration.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 11-15 & 28 are rejected under 35 USC 103 as being unpatentable over 3GPP (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; 3GPP System Architecture Evolution (SAE); Security architecture (Release 13) as mentioned in IDS dated 3/29/2019) in view of Damnjanovic (US20150110048) 
Regarding claim 1, 3GPP teaches monitoring at least one bearer comprising between user equipment and a communications network; [ page 50, section 7.5: The following procedure is used optionally by the eNB to periodically perform a local authentication. At the same time, the amount of data sent during the AS connection is periodically checked by the eNB and the UE for both up and down streams. If UE receives the Counter Check request, it shall respond with Counter Check Response message. The eNB is monitoring the PDCP COUNT values associated to each radio bearer. The procedure is triggered whenever any of these values reaches a critical checking value. The granularity of these checking values and the values themselves are defined by the visited network. All messages in the procedure are integrity protected.]
 determining one or more properties of the monitored bearer; [ page 50, section 7.5: The following procedure is used optionally by the eNB to periodically perform a local authentication. At the same time, the amount of data sent during the AS connection is periodically checked by the eNB and the UE for both up and down streams. If UE receives the Counter Check request, it shall respond with Counter Check Response message. The eNB is monitoring the PDCP COUNT values associated to each radio bearer. The procedure is triggered whenever any of these values reaches a critical checking value. The granularity of these checking values and the values themselves are defined by the visited network. All messages in the procedure are integrity protected.]
triggering an update of a security key utilized for securing communications over at least one of the radio accesses in response to determining that the determined properties meet at least one triggering condition capable of indicating a need for the update. [page 131, section E.2.5.1: The system supports update of the S-KeNB- The MeNB may update the S-KeNB for any reason by using the S-KeNB update procedure defined in clause E.2. 5.2 of the current specification. The SeNB shall request the MeNB to update the S-KeNB over the X2-C, when uplink or downlink PDCP COUNTs are about to wrap around for any of the DRBs. If the MeNB re-keys its currently active Kel'-13 in an AS security context: the MeNB shall update any S-KeNB associated
with that AS security context. This retains the two-hop security property for X2-handovers.]
Although 3GPP teaches radio access as illustrated above, It does not explicitly teaches, however, Damnjanovic teaches a first and second radio accesses according to different radio technologies, [0009] Certain aspects of the present disclosure provide an apparatus for wireless communication by an evolved Node B (eNB) of a first radio access technology (RAT). The apparatus generally includes means for configuring radio bearers of different types for communication with a UE capable of communicating via the first RAT and a second RAT, means for selecting one or more of the radio bearers for routing packets to the UE via at least one of the first or second RAT, wherein the means for selecting is based at least in part on whether the UE is capable of communicating data of a same bearer on the first and second RATs simultaneously, and means for communicating with the UE using the selected radio bearers.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP with the disclosure of Damnjanovic. The motivation or suggestion would have been to implement a system that will provide efficient techniques for increasing versatility of UE in a geographic area that utilizes one or more different radio access technologies. (para 0005-0007, Damnjanovic)  
Regarding claim 2, 3GPP discloses wherein the triggering causes updating the security key for one radio access on the basis of the base key for securing communications on another radio access.  [page 131, section E.2.5.1: The system supports update of the S-KeNB- The MeNB may update the S-KeNB for any reason (obviously can do so for another or ne radio acces)  by using the S-KeNB update procedure defined in clause E.2. 5.2 of the current specification. The SeNB shall request the MeNB to update the S-KeNB over the X2-C, when uplink or downlink PDCP COUNTs are about to wrap around for any of the DRBs.]
Regarding claims 3 & 15, 3GPP teaches wherein the one or more properties comprise at least one of an invalid bearer mapping, irregularity of sequence numbers, higher than expected arrival rate of data, high error rate, an abnormality at a wireless local area network termination associated with a base station, an abnormality at tunnel endpoint in a core network node, an amount of data, a change of frequency band over a radio access, an event, a radio access event, a mobility set event, a bearer configuration, a time since a previous update of the security key and session duration, and a failed integrity check.  [page 132, section E.2.9:When a MCG DRB changes to SCG DRB and then changes back to MCG DRB, the key stream reuse is possible. MeNB shall implement a mechanism to prevent key stream reuse.]
Regarding claim 11, 3GPP teaches wherein the radio accesses comprise a cellular radio link and a non-cellular radio link for example Wireless Local Area Network radio link. [please see Figure G.1.1; item Xw, WLAN access and RRC.   
Regarding claim 12, 3GPP teaches wherein the apparatus is an Evolved NodeB. [please see Figure G.1.1; item eNB.]   
Regarding claim 13, 3GPP teaches wherein the bearer comprises at least one of a radio bearer and a core network bearer. [please see Figure G.1.1; item RRC.]   
Regarding claims 14 & 28, these claims are interpreted to be same as claim 1 and rejected for the same reason as set forth your claim 1. 

Claims 4 & 16 are rejected under 35 USC 103 as being unpatentable over 3GPP … in view of Damnjanovic and Woxland (US20170134171)
Regarding claims 4 & 16, 3GPP teaches wherein the update of a security key is triggered, when at least one uplink bearer is configured. [page 131, section E.2.5.1: The system supports update of the S-KeNB- The MeNB may update the S-KeNB for any reason (obviously can do so for another or ne radio acces)  by using the S-KeNB update procedure defined in clause E.2. 5.2 of the current specification. The SeNB shall request the MeNB to update the S-KeNB over the X2-C, when uplink or downlink PDCP COUNTs are about to wrap around for any of the DRBs.]
Although 3GPP teaches triggering security key update, it does not teach explicitly, however, Woxland (US20170134171) teaches periodically updating security  key. [ [0031] In response to determining to grant the first device 124 access subject to the second restriction level, the wireless access point 102 may send a second key to the first device 124 via a third message 147. The second key may be different from the first key and may be different from other keys used to communicate with other devices. For example, the encryption engine 110 or the key generator 114 may store data at the memory 106 to associate each key with a corresponding device. The wireless access point 102 may periodically (e.g., based on the timer 112) update keys (or receive updated keys) used to communication with various device. In an illustrative aspect, the access point 102 includes one timer 112 per key..]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic with the disclosure of Woxland. The motivation or suggestion would have been to implement a system that will provide efficient techniques for managing and distributing security keys. (paras 0001-003, Woxland)

Claims 5 & 17 are rejected under 35 USC 103 as being unpatentable over 3GPP … in view of Damnjanovic and Garre (US 20170125021)         Regarding claims 5 & 17, although 3GPP and Damnlanovic teach triggering of update of a security key, they do not explicitly teach, however, Garre teaches  triggering if a session over the radio accesses lasts longer than a threshold, when only downlink bearers are configured.  [please see paragraph 0051-0052] At 410, the filter 320 may select, from the third set of CDRs 116 that remain after the filtering at 408 (i.e., CDRs 116 associated with communication sessions lasting longer than the threshold call duration), a fourth set of CDRs 116 associated with communication sessions that were released from a dedicated bearer of the communication sessions corresponding to the fourth set of CDRs 116. Information pertaining to whether a VoLTE call was released from a dedicated bearer may be specified in the CDR 116 for that VoLTE call, and as such, the filter 320 may filter on this information to remove VoLTE calls that were not released properly..]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic with the disclosure of Garre. The motivation or suggestion would have been to implement a system that will provide techniques for managing efficient use of available bandwidth. (paras 0001-0002, Garre)

Claims 6 & 18 are rejected under 35 USC 103 as being unpatentable over 3GPP … in view of Damnjanovic and Bourlas (US 20090070650)
Regarding claims 6 & 18, although 3GPP and Damnlanovic teach triggering of update of a security key, they do not explicitly teach, however, Bourlas teaches wherein the update of a security key is triggered in response to report from user equipment, said report indicating invalid mapping of packets to active flows. [Abstract: A base station can allocate persistent resources to a client station, and can associate the client station or persistent resource allocation with a particular shared NACK channel. The base station can monitor the NACK channel for a NACK indicating a map error. The base station can also monitor the resource allocation to implicitly determine a map error. The base station can resend one or more persistent resource allocation information elements in response to the NACK or implicit error determination. A client station having a persistent resource allocation can monitor persistent resource allocation information elements in map messages and can indicate failure to receive a persistent resource allocation information element in a NACK message on a preassigned share NACK channel.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic with the disclosure of Bourlas. The motivation or suggestion would have been to implement a system that will provide efficient techniques for managing error in channel mapping. (paras 0007-0009, Bourlas)

Claims 7 & 19 are rejected under 35 USC 103 as being unpatentable over 3GPP … in view of Damnjanovic, Bourlas and Harsha (CA2729032 A1- copy attached)
Regarding claims 7 & 19, although 3GPP , Damnjanovic and Bourlas teach security key update and indication invalid mapping packets to active flows, they do not teach explicitly, however, Harsha teaches wherein the update of a security key is triggered in response to report from a tunnel endpoint in the core network, said report indicating invalid mapping of packets to active flows. [page 14, 1st paragraph of attached Image document: In response to receiving the instruction to cancel the X2 tunnel from IMS 150, gateway 142 instructs 506 originating Node B 112 to cancel the X2 tunnel by
conveying, to the Node B, a second Bearer Optimization Cancel message that
includes the flow ID. In conveying the second Bearer Optimization Cancel
message,]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic, Bourlas with the disclosure of Harsaha. The motivation or suggestion would have been to implement a system that will provide improved techniques for propagating bearer data Internet based systems (page 03, 2nd paragraph, Harsha)

Claim 8 is rejected under 35 USC 103 as being unpatentable over 3GPP … in view of Damnjanovic and Xu (US 10736094)	
Regarding claim 8, although 3GPP and Damnjanovic teach local area network, they do not expclitly teach, however, Xu teaches  wherein the apparatus is caused to send information to a wireless local area network termination, said information comprising at least one of flow direction and bearer configuration.  [Column 2, lines 35-40: In another aspect, a method for performing, by an eNodeB (eNB), a wireless local area network (WLAN) termination (WT) initiated WT release procedure in a wireless communication system is provided. The method includes receiving a WT Release Required message from a WT via a Xw interface, and transmitting a WT Release Confirm message to the WT via the Xw interface, as a response to the WT Release Required message. The WT is a logical node that terminates the Xw interface.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic with the disclosure of Xu. The motivation or suggestion would have been to implement a system that will provide efficient techniques for performing a wireless local area network (WLAN) termination (WT) release procedure and a WT reconfiguration notification procedure in a wireless communication system. (Column 01, lines 20-25, Xu)

Claim 9-10 are rejected under 35 USC 103 as being unpatentable over 3GPP … in view of Damnjanovic and Borovikov (EP 2950591 A1-copy attached)	
Regarding claim 9, although 3GPP and Damnjanovic teach updating security key, they do not teach explicitly, however, Borovikov teaches wherein a level of trust of the at least one radio access is determined on the basis of the radio access being provided by a third party access point or a private access point and a frequency of updating is adapted on the basis of the determined level of trust of the at least one radio access. [paragraphs 0008- 0009: In one example, a method for determining trusted wireless access points includes: obtaining a plurality of access point characteristics of the one or more wireless access points; obtaining a plurality of network resource characteristics for connecting to the network resource; comparing the plurality of access point characteristics and the plurality of network resource characteristics; determining based on the comparison at least one trusted wireless access points that is acceptable for establishing a connection to the network resource; and establishing a connection to the network resource via the trusted wireless access points. In one example, the access point characteristics may include at least one of an address of an access point, an identifier of the access point, a cell identifier, a service set identification (SSID), a base service identification (BSID), a control scheme for encryption keys, a network protection technology, a hidden SSID, a channel traffic capacity of the access point, a number of unique users having connected to the access point during existence of the access point, a physical location of the access point, a type of wireless network served by the access point, an identifier of a communications operator of the access point, a firmware version of the access point, a period of operation of the access point, a number of security incidents at the access point, a level of trust of users of the access point, and a frequency of changing of setup parameters of the access point.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic with the disclosure of Borovikov. The motivation or suggestion would have been to implement improved systems and methods of determining trusted wireless access points. (paras 0001-0003,, Borovikov)
Regarding claim 10, 3GPP teaches wherein an amount of data over the at least one radio access is determined and a updating the security key is adapted on the basis of the determined amount of data. [page 131, section E.2.5.1: The system supports update of the S-KeNB- The MeNB may update the S-KeNB for any reason (it is obvious that updating could also due to amount of data in the traffic) by using the S-KeNB
Although 3GPP and Damnlanovic teach triggering of update of a security key, they do not explicitly teach, however,  Borovikov teaches  frequency of update, [please see paragraph 0008- 0009 as illustrated above in claim 9 mapping]]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of 3GPP and Damnjanovic with the disclosure of Borovikov. The motivation or suggestion would have been to implement  improved systems and methods of determining trusted wireless access points. (paras 0001-0003,, Borovikov)
Relevant arts cited in pto-892 but not used in this office action are as follows:
1. Deng (US 20170171748) discloses  a method of refreshing a key in a user plane architecture 1A based dual connectivity situation. According to an embodiment of the present invention, a method, in a secondary eNB in a dual connectivity communication scenario, of refreshing a key, is provided, wherein a user equipment, a master eNB and a secondary eNB form dual connectivity, a user plane architecture 1A is applied for the dual connectivity, and the master eNB uses a master eNB key, the secondary eNB uses a secondary eNB key, the method comprises following steps:—receiving a new secondary eNB key from the master eNB;—receiving a key fresh complete from the master eNB, which indicates the user equipment has refreshed the secondary eNB key;—implementing a random access procedure with the user equipment; and—refreshing the secondary eNB key with the new secondary eNB key, and implementing data transmission with the user equipment with the new secondary eNB key.
2.Mizikovsky (US20110158162) discloses a method is provided for interworking of mobility key management among access networks operating under different access technologies. The method is carried out by performing mobility key management by a core-network authentication server based on the access technology that a mobile terminal accessing a wireless network has selected for operation. The method of the invention defines authentication server behavior based on different access technologies and therefore solves the technology interworking issue seamlessly. The method of the invention also facilitates coexistence of more than two different access technologies without any need for each access technology to be modified in order to interwork with core network that is specified by another technology.
3.Feng (WO011085682 A1  ) discloses a method for updating air interface keys is disclosed in the present invention. The method includes that: after a serving radio network controller has made a decision to implement relocation, the serving radio network controller sends key information to a target radio network controller directly or via a core network node; or the serving radio network controller informs the core network node that the core network node should send the key information to the target radio network controller. A system for updating air interface keys is also disclosed in the present invention, which includes a serving radio network controller and a target radio network controller; and the serving radio network controller is configured to, after making a decision to implement relocation, send key information to the target radio network controller directly or via a core network node; or notify the core network node to send the key information. The present invention can improve the safety of the system.
4. Chal (CN102281535A) discloses a key updating method, when the packet data of the one wireless carrier RB convergence protocol PDCP layer counter reaches the threshold value, the mobile device receiving cell switch message, the mobile device re-establishing the PDCP layer of all the RB, radio link control RLC layer, keeping the uplink synchronization information, uplink allows use of uplink shared channel resources and uplink semi-persistent allocation of physical uplink control channel resource, and clearing the media access control MAC layer buffer. the mobile device obtaining the new root key, according to the new root key obtaining wireless resource control plane model of encryption and integrity protection key, the mobile device for sending cell of the new encryption and integrity protection key to protect the handover complete message. so as to avoid the mobile device initiates the random access process, so as to avoid interruption generated due to random access the mobile device time delay. The invention further claims a mobile device and the network node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497